Citation Nr: 0211806	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left tarsal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from August to September 1978 
and from January 1979 to March 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Portland, 
Oregon, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for service-connected left 
tarsal tunnel syndrome.  The RO also denied the veteran's 
claim of entitlement to an evaluation in excess of 20 percent 
for service-connected degenerative joint disease of the first 
metatarsophalangeal joint of both great toes.  The veteran 
filed a timely notice of disagreement and the RO subsequently 
provided him a statement of the case (SOC).  In January 2000 
the veteran perfected his appeal only as to the denial of an 
increased evaluation for service-connected left tarsal tunnel 
syndrome.  The issue was properly certified to the Board.  


FINDING OF FACT

The veteran's service-connected left tarsal tunnel syndrome 
is manifested by no more than mild to moderate incomplete 
paralysis as evidenced by pain and limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected left tarsal tunnel syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate complaints of numb and 
painful feet bilaterally.  The veteran was diagnosed with 
mild to moderate left tarsal tunnel compression.  In a rating 
decision dated in April 1987 the veteran was granted service 
connection for left tarsal tunnel compression, evaluated as 
10 percent disabling.  The RO continued the 10 percent 
evaluation in subsequent rating decisions dated in April 
1989, September 1994 and September 1997.  

The veteran filed a claim seeking an evaluation in excess of 
10 percent for service-connected left tarsal tunnel syndrome 
in January 1999.  The veteran alleged that his condition was 
worse than reflected by his 10 percent evaluation.  He 
complained of difficulty walking on his toes, pain, 
discomfort, swelling, tenderness, hot and cold feelings, and 
numbness.  The veteran also reported decreased flexibility, 
strength, mobility, and coordination.  

An examination conducted in March 1999 indicated that 
previous nerve conduction studies revealed left posterior 
tibial nerve diminished amplitudes, bilaterally.  However, 
the test was unsatisfactory for tarsal tunnel syndrome.  In 
March 1999 the veteran complained of pain and numbness.  He 
reported that he could only walk two blocks before having to 
stop and rest.  The examiner noted vascular calcifications in 
his feet and that the veteran reported swelling after 
walking.  Additionally, the veteran reported more 
difficulties in cold rather than warm weather and more 
problems with ambulating on the left than the right.  

Physical examination revealed a short, choppy gait, obvious 
osteoarthritic changes of the first metatarsophalangeal 
joints of both feet and some very early hallux valgus 
deformity.  There was tenderness to palpation and percussion.  
Additionally, the examiner noted diminished posterior tibial 
pulses bilaterally.  The veteran had range of motion of the 
ankle from 0 to 30 degrees.  Vascular studies were normal and 
the veteran was diagnosed with degenerative joint disease, 
first metatarsophalangeal joints, bilaterally and bilateral 
peroneal neuropathy.  

In April 1999 the veteran was afforded a VA examination at 
which time he reported numbness, intermittent burning in his 
feet radiating up his legs, intermittent sharp pains in his 
feet and toes; and instability.  Physical examination 
revealed tight heel cords and some limitation of dorsiflexion 
with absent dorsalis pedis and posterior tibial pulses.  
There was no wasting or weakness on individual muscle 
testing.  However, the veteran had some difficulty walking on 
his heels because of tight heel cords.  The veteran had 
intact pin tests on both feet.  Romberg was negative.  
Tinel's was mildly positive at the left fibular head but 
negative at the tarsal tunnels.  

The examiner noted that the veteran underwent nerve 
conduction studies of both lower extremities, which 
demonstrated diminished amplitudes in temporal dispersion in 
the peroneal motor on the right and tibial motor on the left.  
Tarsal tunnels were attempted but were technically 
unsatisfactory.  The examiner concluded that the veteran had 
some mild superimposed peripheral neuropathy.  

In September 1999 the RO received outpatient treatment 
records from the VA Medical Center for the period from April 
1988 to June 1999, which included primarily individual 
therapy and vocational rehabilitation notes.  A progress note 
dated in March 1989 indicated complaints of swelling, aching 
and burning feet.  The veteran was able to get up by himself, 
moving slowly and using rails for support.  Although he was 
able to bear weight equally, his posture was bent over and he 
dragged his feet.  However, his gait was "very steady."  He 
was able to walk across the room with only one instance of 
loss of balance.  It was also noted that the only 
neurological "hard findings" were brisk knee jerks. "Other 
findings [were] suggestive of embellishment and [were] 
soft."  The examiner diagnosed polyneuropathy and ruled out 
multiple sclerosis.  

In June 1999 the veteran reported that he quit his job as a 
bagger due to pain in his feet and in "anticipation that his 
service-connected disability would be [increased after] 
examining."  Examination revealed pain on muscle testing but 
it was specifically noted that the veteran walked without 
difficulty.  His gait and coordination appeared normal.  
Sensory findings were "spotty" on pin and light touch.  The 
veteran's vibratory sense was decreased in his feet.  The 
veteran was diagnosed with extremity pain due to degenerative 
joint disease of the feet and possible peripheral neuropathy.  

A progress note from the VA Medical Center indicates 
continued complaints of burning paresthesias in the veteran's 
feet, especially on prolonged standing.  The diagnosis of 
peripheral neuropathy was continued.  An examination of the 
veteran's lower extremities in November 1999 following 
complaints of right abdominal pain indicated good peripheral 
pulses, no edema and unremarkable joints.  

The veteran was afforded a VA examination for mental 
disorders in January 2000.  The examiner noted that the 
veteran had multiple orthopedic and chronic pain problems.  
In May 2001 the veteran presented for a regional hearing 
before a local officer at which time he continued to complain 
of pain associated with his feet.  The veteran reported again 
that he had to quit his job, which was causing increased 
difficulty with his service-connected feet.  The veteran 
testified that he applied for Social Security Administration 
(SSA) benefits but was denied.  Following the hearing, the RO 
confirmed that the veteran was not currently receiving SSA 
benefits.  

The RO received an examination report from Dr. M. Ivanitsky 
in August 2001, which indicated that the veteran had been 
evaluated for pain and stiffness in the first 
metatarsophalangeal joint on the left.  Physical examination 
revealed no clinical deformity of either lower extremity and 
no muscular atrophy.  Motor examination was unremarkable from 
L-2 down bilaterally.  Sensory examination was remarkable for 
absent sensation in the L3 and L4 dermatomes on the left.  
The veteran was numb in that cutaneous distribution including 
the skin overlying the first metatarsophalangeal joint.  
However, with motion of the joint or deep palpation, the 
veteran had "quite a bit of pain" at the first 
metatarsophalangeal joint on the left.  Range of motion of 
the first metatarsophalangeal joint on the left was limited 
to approximately 2 degrees.  He demonstrated almost no 
plantar flexion on either side and he was noted to have large 
palpable osteophytes medially, dorsally and laterally.  The 
veteran's gait was normal with the exception of shortened 
stance phase on the left due to dorsal impingement.  

X-rays revealed radiographic changes consistent with hallux 
rigidus bilaterally.  There was no subluxation.  Dr. 
Ivanitsky diagnosed the veteran with severely symptomatic 
hallux rigidus involving the left first metatarsal phalangeal 
joint.  

The veteran was afforded another VA examination in September 
2001, which included examination of his feet, an orthopedic 
consultation and a neurologic examination.  During 
examination of his feet, the veteran continued to complain of 
pain, stiffness and swelling.  He also reported heat, 
redness, fatigability, and lack of endurance.  The veteran 
indicated that he could not stand or walk for more than 10 
minutes at a time.  He denied the use of any assisting 
devices including crutches and braces.  

Physical examination revealed a "well developed, well 
nourished thin male in no acute distress who does not 
demonstrate antalgic gait as he enters the exam room favoring 
both of his feet."  The veteran had an angulation of the 
metatarsophalangeal joint in the hallux valgus direction of 
approximately 20 degrees.  The veteran had range of motion of 
the left foot to 2 degrees on both dorsiflexion and plantar 
flexion.  Osteophytes were palpable on both feet; however, on 
his left foot the veteran demonstrated subjective pain 
response with the least amount of palpation.  The examiner 
indicated that it was difficulty to estimate additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance because of the veteran's "significant pain 
response."  The examiner noted that the only objective 
evidence of pain were flinches and verbalization.  He also 
noted Dr. Ivanitsky's radiographic findings, which the VA 
examiner opined were consistent with hallux rigidus 
bilaterally.  The veteran was diagnosed with symptomatic 
hallux rigidus involving the first metatarsophalangeal joints 
bilaterally.  

Dr. M. Goddeau provided an orthopedic consultation.  She 
noted that despite the veteran's contention that his pain on 
the day of examination was 8 out of 10, he ambulated without 
any real distress.  Physical examination revealed palpable 
pulses bilaterally, dorsal bunions, mild redness and 
swelling, and mildly laterally deviated hallux bilaterally.  
There was no edema.  The veteran had range of motion of the 
first metatarsophalangeal joint on the left to 18 degrees on 
dorsiflexion and to 20 degrees on plantar flexion.  Dr. 
Goddeau indicated it was difficult to examine the veteran 
because he would "tighten up and not relax for palpation or 
testing of [range of motion]."  Muscle strength was within 
normal limits.  

X-rays revealed significant dorsal/lateral bone spurs; mild 
lateral deviation of hallux; lateral shifting of sesamoids; 
eburnation at the base of the phalanx; and decreased joint 
space.  Dr. Goddeau diagnosed the veteran with hallux 
"limitus", left more symptomatic than right with degenerative 
joint disease.  

Dr. C.S. Patterson conducted a neurologic evaluation of the 
veteran.  The veteran continued to report constant burning in 
his feet, numbness and pain.  He stated that bending, 
stooping and lifting made his symptoms worse.  

The veteran walked with a left limp.  His tandem gait was "a 
bit unsteady" and the veteran indicated it was painful.  
Motor examination revealed normal muscle strength with the 
exception of non-organic give-way weakness diffusely in both 
lower extremities.  There was no evidence of atrophy, 
fasciculations or involuntary movements.  The veteran was 
able to normally perform heel-to-shin testing.  His biceps, 
triceps, knee, and ankle jerks were all intact and symmetric.  

Sensory examination indicated stocking hypesthesia to pin and 
touch distally in both lower extremities.  Joint position 
sensation and vibration appeared diminished in the left great 
toe only.  Dr. Patterson diagnosed the veteran with chronic 
pain syndrome and noted that his history was suggestive of 
possible lumbosacral radiculopathy "without hard organic 
neurologic findings."  

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the supplemental SOC provided by the RO in January and May 
2000 and November 2001, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  More specifically, by correspondence 
dated August 2001 the veteran was notified of the provisions 
of the VCAA with regard to VA's duty to assist.  Furthermore, 
the veteran was asked to submit evidence of any additional 
treatment he received for his service-connected disability 
and he was advised that VA would attempt to obtain any 
identified evidence including from other federal agencies.  
The Board notes that it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected left tarsal tunnel syndrome 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 124a, Diagnostic Code 8525.  

Pursuant to Diagnostic Code 8525 mild and moderate incomplete 
paralysis of the posterior tibial nerve is assigned an 
evaluation of 10 percent and severe incomplete paralysis is 
assigned 20 percent.  Complete paralysis of the posterior 
tibial nerve with paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature, toes that cannot be flexed, weakened adduction, and 
impaired plantar flexion is assigned an evaluation of 30 
percent.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).  

The preponderance of the medical evidence in the present case 
indicates that the veteran has had intact pin tests, negative 
Romberg test and negative Tinel's signs at the tarsal 
tunnels.  Although he sometimes walks with a limp, more often 
than not the veteran's gait has been noted as normal.  
Examiners have noted that he walks without difficulty.  
Despite some evidence of decreased vibratory sense in his 
feet and numbness in the skin overlying the first 
metatarsophalangeal joint, the veteran's sensory and motor 
examinations have essentially been unremarkable.  

The Board notes that examination in March 1989 indicated that 
the veteran was moving slowly using rails for support with a 
bent posture dragging his feet.  However, the examiner 
specifically noted that the only neurologic "hard findings" 
were brisk knee jerks and that other findings were subjective 
and indicative of embellishment.  The doctor that conducted 
the general examination of the veteran's feet in September 
2001 indicated that although the veteran demonstrated 
subjective pain response with the least amount of palpation, 
the only objective evidence of pain were flinches and 
verbalization.  Dr. Goddeau indicated that despite his 
contention that his pain on the day of examination was 8 out 
of 10, the veteran ambulated without any real distress.

Additionally, the Board notes that there is no evidence of 
atrophy.  Although the veteran was a little unsteady during 
neurologic examination in September 2001, there is 
essentially no evidence of instability or subluxation.  
Furthermore, the veteran's muscle strength has consistently 
been noted as normal.  

Therefore, and for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against the 
claim.  38 C.F.R. § 3.102 (2001).  The veteran's service-
connected tarsal tunnel syndrome is only mild to moderately 
disabling and therefore does not warrant a 20 percent or 
higher evaluation under Diagnostic Code 8525.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2001).  The 
veteran complained of pain, weakness, fatigability, 
instability and lack of endurance.  He reported that he could 
walk no farther than two blocks and for no longer than 10 
minutes at a time without stopping.  

Examiners have noted that there are essentially no clinically 
objective findings to support the veteran's subjective 
complaints of pain, instability and weakness.  Additionally, 
as discussed above, at least three examiners have indicated 
that the veteran's subjective complaints are exaggerated.  
Dr. Goddeau reported that it was difficult to determine 
additional function loss because the veteran would not relax 
but would "tighten up."  Although he reported his pain at 
the time of examination as being 8 out of 10, it was 
specifically noted that he ambulated without any apparent 
distress.  The Board notes that the competent medical 
evidence of record consistently indicates normal muscle 
strength.  It was noted that the veteran was able to walk 
across an examining room only losing his balance once.  The 
veteran specifically denied using any assisting devices to 
ambulate.  Furthermore, as discussed above, there is no 
evidence of weakness, atrophy or subluxation.  

The Board further notes that the current 10 percent 
evaluation for mild to moderate incomplete paralysis 
contemplates the veteran's pain and limitation of motion.  
The competent evidence of record does not indicate any 
additional functional loss.  Therefore, a higher evaluation 
is not warranted under 38 C.F.R. § § 4.40, 4.45, 4.59.  

Additionally, the Board has considered whether the veteran 
would be entitled to a higher evaluation under a different 
diagnostic code, particularly 38 C.F.R. § 4.124a, Diagnostic 
Codes 8625, 8726 (2001).  However, neither Diagnostic Code 
8625 nor Diagnostic Code 8726 would afford the veteran a 
higher evaluation than that awarded by this decision.  

The Board notes that the RO, in the November 2001 
supplemental SOC, concluded that an extraschedular evaluation 
was considered but not warranted for the veteran's service-
connected left tarsal tunnel syndrome.  The veteran was 
provided with a copy of the appropriate regulation, 38 C.F.R. 
§ 3.321(b).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice to 
respond and, if not, whether [s]he has been prejudiced 
thereby].  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The facts of this case do not show that the veteran's 
service-connected left tarsal tunnel syndrome results in 
marked interference with his employment.  The veteran 
testified that he quit his job because of the pain in his 
service-connected foot.  However, a June 1999 treatment 
report indicates that the veteran quit his job, at least 
partially, in anticipation "that his service-connected 
disability would be [increased after] examining."  

Furthermore, there is no indication that the veteran has had 
frequent periods of hospitalization.  Indeed, the competent 
evidence of record indicates the veteran has only received 
outpatient treatment for his service-connected left tarsal 
tunnel syndrome.  

The veteran's complaints consist of pain, swelling, and 
decreased stamina, all of which are contemplated by the 
regular schedular criteria.  The evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Therefore, and for the reasons discussed above, the Board 
finds that this case does not warrant referral of this case 
for consideration under the extra-schedular criteria pursuant 
to 38 C.F.R. § 3.321.  


ORDER

An evaluation in excess of 10 percent for service-connected 
tarsal tunnel syndrome is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

